104 F.3d 363
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Truman HAMPTON, Appellant,v.PHP HEALTHCARE, INC.;  John Byus, Administrator Director,Arkansas Department of Correction;  Dermott Dunne, Dr., PHPHealthcare, Inc.;  Susie Jensen, P.A., Diagnostic Unit,Arkansas Department of Correction;  Charlotte Gardner,Nurse, Diagnostic Unit, Arkansas Department of Correction;Cindy Lundy, Nurse Director, Diagnostic Unit, ArkansasDepartment of Correction;  Kathy Hardaway, Nurse, DiagnosticUnit, Arkansas Department of Correction, Appellees.
No. 96-1665.
United States Court of Appeals, Eighth Circuit.
Submitted Dec. 6, 1996.Decided Dec. 12, 1996.

Before FAGG, WOLLMAN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Truman Hampton appeals the district court's1 dismissal of his 42 U.S.C. § 1983 action following a bench trial.  After careful review of the record and the parties' briefs, we conclude that the dismissal was proper.  See 8th Cir.  R. 47B.



1
 The Honorable Henry L. Jones, Jr., United States Magistrate Judge for the Eastern District of Arkansas, to whom the case was referred for final disposition by consent of the parties pursuant to 28 U.S.C. § 636(c)